Execution Copy


EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of this
August 26, 2016 (the “Effective Date”), by and between Cowen Group, Inc., a
Delaware corporation (the “Company”), and Peter A. Cohen (the “Executive”).
W I T N E S S E T H :
WHEREAS, Executive is currently employed by the Company as Chairman and Chief
Executive Officer; and
WHEREAS, Executive is a party to an employment agreement with the Company and
certain other parties, dated June 3, 2009 (the “Prior Agreement”); and
WHEREAS, the Company desires to continue to employ Executive and to enter into
this Agreement embodying the terms of such employment, and Executive desires to
enter into this Agreement and to accept such continued employment, subject to
the terms and provisions of this Agreement.
NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and Executive hereby
agree as follows:
Section 1.Definitions.
(a)
“Accounting Firm” shall have the meaning set forth in Section 12(b)(i) hereof.
(b)
    “Accrued Obligations” shall mean (i) all accrued but unpaid Base Salary
through the date of termination of Executive’s employment, (ii) any unpaid or
unreimbursed expenses incurred in accordance with Section 7 hereof, and
(iii) any benefits provided under the Company’s employee benefit plans upon a
termination of employment, in accordance with the terms contained therein.
(c)
    “Agreement” shall have the meaning set forth in the preamble hereto.
(d)
    “Annual Bonus” shall have the meaning set forth in Section 4(b) hereof.
(e)
    “Base Salary” shall mean the salary provided for in Section 4(a) hereof or
any increased salary granted to Executive pursuant to Section 4(a) hereof.
(f)
    “Board” shall mean the Board of Directors of the Company.
(g)
    “Cause” shall mean:


 
 
 




--------------------------------------------------------------------------------





(i)
    Executive’s conviction of, or pleas of guilty or nolo contendere to: (x) a
felony, or (y) any other criminal offense: (1) involving moral turpitude,
(2) that could serve as the basis for statutory disqualification, or (3) that is
related to the performance of Executive’s job duties and could result in
material harm to the Company (or any of its affiliates), its reputation, or its
employees;
(ii)
    any act of fraud, dishonesty, gross negligence, gross misconduct, or
intentional breach of fiduciary duty in the performance of Executive’s duties
and responsibilities;
(iii)
    Executive’s material violation of or failure to comply with the Company’s
(or any of its affiliate’s) material internal policies, including its policies
against discrimination or harassment, or the rules and regulations of any
regulatory or self-regulatory organization with jurisdiction over the Company or
any of its affiliates;
(iv)
    Executive’s material or continued failure to perform the material duties of
his position, including, by way of example and not of limitation, Executive’s
material or repeated failure or refusal to follow instructions reasonably given
by the Board (unless such instruction would result in an illegal or unethical
act); or
(v)
    Executive’s material breach of a material term of this Agreement or any
other material written agreement between Executive and the Company (or any of
its affiliates).
Any act, or failure to act, based upon express authority given pursuant to the
written direction of Board with respect to such act or omission shall be
presumed to be done, or omitted to be done, by Executive in good faith and in
the best interests of the Company and its affiliates.
(h)
    “Cause Cure Notice” shall have the meaning ascribed to such term in Section
8(c)(i) hereof.
(i)
    “Cause Cure Notice Period” shall have the meaning ascribed to such term in
Section 8(c)(i) hereof.
(j)
    “Change in Control” shall have the meaning ascribed to such term in the
Equity and Incentive Plan.
(k)
    “COBRA Payment” shall have the meaning ascribed to such term in Section
8(b)(vi).


 
 
 

2-

--------------------------------------------------------------------------------





(l)
    “Code” shall mean the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder.
(m)
    “Company” shall have the meaning set forth in the preamble hereto.
(n)
    “Company Group” shall mean the Company together with any direct or indirect
subsidiaries of the Company.
(o)
    “Compensation Committee” shall mean the Compensation Committee of the Board.
(p)
    “Cure Notice” shall have the meaning set forth in hereof.
(q)
    “Cure Notice Period” shall have the meaning set forth in hereof.
(r)
    “Delay Period” shall have the meaning set forth in Section 12(a)(i) hereof.
(s)
    “Disability” shall mean any physical or mental disability or infirmity of
Executive that prevents the performance of Executive’s duties, with or without
reasonable accommodation, for a period of (i) one hundred fifty (150)
consecutive days or (ii) one hundred eighty (180) non-consecutive days during
any twelve (12) month period, which period may be extended upon review of the
Company based on individual circumstances if required under applicable law. Any
question as to the existence, extent, or potentiality of Executive’s Disability
upon which Executive and the Company cannot agree shall be determined by a
qualified, independent physician selected by the Company and approved by
Executive (which approval shall not be unreasonably withheld). The determination
of any such physician shall be final and conclusive for all purposes of this
Agreement.
(t)
    “Effective Date” shall have the meaning set forth in the preamble hereto.
(u)
    "Equity Benefits" shall have the meaning set forth in Section 8(b)(iv).
(v)
    “Equity and Incentive Plan” shall mean the Company’s 2010 Equity and
Incentive Plan, as the same may be amended and/or restated from time to time.
(w)
    “Excise Tax” shall have the meaning set forth in Section 12(b) hereof.


 
 
 

3-

--------------------------------------------------------------------------------





(x)
    “Executive” shall have the meaning set forth in the preamble hereto.
(y)
    “Good Reason” shall mean, without Executive’s consent, (i) any requirement
that Executive’s services during the Term be rendered primarily at a location or
locations other than the Company’s offices in New York County, New York, other
than temporarily for disaster planning business continuity purposes; (ii) a
material diminution by the Company of Executive’s roles and responsibilities as
the Chief Executive Officer of the Company; (iii) the failure to be nominated or
elected as Chairman of the Board; (iv) any material breach of this Agreement by
the Company; (v) any change in Executive’s reporting relationship such that he
no longer reports directly to the Board; or (vi) the Company’s failure to
nominate Executive for election to the Board at each meeting of the Company’s
shareholders during the Term at which directors are being elected to the Board
unless nomination of the Executive is not required for Executive to serve as a
member of the Board following such meeting. Executive acknowledges and agrees
that his exclusive remedy in the event of any material breach of this Agreement
shall be to assert Good Reason pursuant to the terms and conditions of Section
8(e) hereof. Notwithstanding the foregoing, during the Term, in the event that
the Board reasonably believes that Executive may have engaged in conduct that
could constitute Cause hereunder, the Board may, in its sole and absolute
discretion, suspend Executive from performing his duties hereunder, and in no
event shall any such suspension constitute an event pursuant to which Executive
may terminate employment with Good Reason or otherwise constitute a breach
hereunder; provided, that no such suspension shall alter the Company’s
obligations under this Agreement during such period of suspension.
(z)
    “Good Standing” shall mean that Executive remains actively employed and has
not been determined by the Board, in good faith, after a formal investigation,
to have engaged in conduct during Executive’s employment, that would constitute
grounds for the termination of Executive’s employment with Cause.
(aa)
    “Non-Interference Agreement” shall mean the Confidentiality,
Non-Interference, and Invention Assignment Agreement attached hereto as Exhibit
A.
(bb)
     “Non-Interference Notice” shall have the meaning set forth in Section 8(d)
hereof.
(cc)
    “Parachute Payments” shall have the meaning set forth in Section 12(b)
hereof.
(dd)
    “Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, association, joint‑stock company, trust
(charitable or non-charitable), unincorporated organization, or other form of
business entity.
(ee)
    “Prior Agreement” shall have the meaning set forth in the recitals hereto.


 
 
 

4-

--------------------------------------------------------------------------------





(ff)
    “Pro Rata Bonus” shall have the meaning set forth in Section 8(b)(iii)
hereof.
(gg)
    “Release of Claims” shall mean the Release of Claims in substantially the
same form attached hereto as Exhibit B (as the same may be revised from time to
time by the Company in order to assure its validity upon the reasonable advice
of counsel).
(hh)
    “Repayment Obligation” shall have the meeting set forth in.
(ii)
     “Retirement Date” shall have the meaning set forth in Section 2(c) hereof.
(jj)
    “Section 409A” shall mean Section 409A of the Code.
(kk)
    “Severance Benefits” shall have the meaning set forth in Section 8(g)
hereof.
(ll)
    “Term” shall have the meaning set forth in Section 2(b) hereof.
Section 2.
    Acceptance and Term.
(a)
    The Company agrees to employ Executive, and Executive agrees to serve the
Company, on the terms and conditions set forth herein.
(b)
    The term (the “Term”) shall commence on the Effective Date, and unless
terminated sooner as provided in Section 8 hereof, shall continue during the
period ending on the close of business on December 31, 2020.
(c)
    Continued Vesting After Term. Provided the Executive has been continuously
employed in Good Standing by the Company through the end of the Term, if the
Executive’s employment terminates after the Term other than for Cause, and
Executive executes and does not revoke a Release of Claims, all outstanding
Company equity awards and unvested deferred compensation granted to Executive
during the Term and still outstanding as of last day of the Term (or if later,
the date of Executive’s termination of employment) shall continue to vest in
accordance with their terms as if Executive had continued to be actively
employed by the Company (provided that any payment or settlement provisions set
forth in such grant, award, or similar agreement that are required pursuant to
Section 409A shall remain effective) for so long as Executive does not engage,
(x) at any time prior to the applicable vesting dates, in any Competitive
Activities (as defined in the Non-Interference Agreement), or (y) during the
first twelve (12) months following


 
 
 

5-

--------------------------------------------------------------------------------





such termination only, in any Interfering Activities (as defined in the
Non-Interference Agreement). This section shall survive after the Term.
(d)
    Senior Advisor Role. Provided Executive has remained employed in Good
Standing during the Term, in the final ninety (90) days of the Term, the Company
agrees to engage in good faith discussions with the Executive about the
Executive transitioning to a senior advisor role that allows the Executive to
maintain the relationships he has on behalf of the Company while continuing to
be eligible to participate in certain investment opportunities, subject to the
Company policy generally applicable to senior executives of the Company at the
time and as permitted by law.
Section 3.
    Position, Duties, and Responsibilities; Place of Performance.
(a)
    Position, Duties, and Responsibilities. During the Term, Executive shall be
employed and continue to serve as the Chairman and Chief Executive Officer of
the Company and shall also continue to serve as a member of the Company’s
Executive Management Committee and the Company’s Operating Committee. Executive
shall have such duties and responsibilities commensurate with such titles.
Executive also agrees to serve as an officer and/or director of any other member
of the Company Group, in each case without additional compensation. Executive
shall report directly to the Board.
(b)
    Performance. Executive shall devote his full business time, attention,
skill, and reasonable best efforts to the performance of his duties under this
Agreement and shall not engage in any other business or occupation during the
Term including, without limitation, any activity that (x) conflicts with the
interests of the Company or any other member of the Company Group,
(y) interferes with the proper and efficient performance of Executive’s duties
for the Company, or (z) interferes with Executive’s exercise of judgment in the
Company’s best interests. Notwithstanding the foregoing, nothing herein shall
preclude Executive from (i) serving, with the prior written consent of the Board
(not to be unreasonably withheld), as a member of the boards of directors or
advisory boards (or their equivalents in the case of a non-corporate entity) of
non-competing businesses and charitable organizations (with the understanding
that the Board shall consent to Executive’s continuing membership on all such
boards or their equivalents which he holds as of the Effective Date as listed on
Exhibit C attached hereto), (ii) engaging in charitable activities and community
affairs, and (iii) managing his and his family’s personal investments and
affairs; provided, however, that the activities set out in clauses (i), (ii),
and (iii) shall be limited by Executive so as not to materially interfere,
individually or in the aggregate, with the performance of his duties and
responsibilities hereunder.
(c)
    Principal Place of Employment. Executive’s principal place of employment
shall be in New York, New York, although Executive understands and agrees that
he may be required to travel from time to time for business reasons.


 
 
 

6-

--------------------------------------------------------------------------------





Section 4.
    Compensation.
During the Term, Executive shall be entitled to the following compensation:
(a)
    Base Salary. Executive shall be paid an annualized Base Salary, payable in
accordance with the regular payroll practices of the Company, of not less than
nine hundred fifty thousand dollars ($950,000), with increases, if any, as may
be approved in writing by the Compensation Committee. Executive’s Base Salary
shall be subject to annual review and may be increased, but not decreased,
during the Term.
(b)
    Annual Bonus. For each full calendar year during which Executive is employed
by the Company (commencing with the 2016 calendar year), he shall be entitled to
earn an annual performance-based bonus (the “Annual Bonus”) pursuant to an
annual incentive plan as determined by the Compensation Committee. The amount of
the Annual Bonus payable shall be contingent upon the achievement of reasonable,
pre-established, and objective performance goals established by the Compensation
Committee in accordance with Treas. Reg. §1.162-27(e) for such taxable year and
communicated to Executive. Executive’s Annual Bonus and the applicable
performance goals shall be determined by the Compensation Committee consistently
with and on the same basis as, and shall have terms and conditions no less
favorable than those that apply to, other senior executives of the Company;
provided, however, that the Compensation Committee shall retain all discretion
consistent with this Agreement to set such applicable performance goals and any
applicable minimum or maximum amount of the Annual Bonus. Executive’s Annual
Bonuses may, at the discretion of the Compensation Committee, and consistent
with other senior executives of the Company, include a certain percentage, up to
a maximum of fifty percent (50%) of any Annual Bonus, of restricted securities,
other stock or security-based awards or deferred cash or other deferred
compensation; provided, that of the amounts deferred pursuant to this section,
no more than fifty percent (50%) may be in the form of restricted securities or
other stock or security based awards unless mutually agreed to in writing by
Executive and the Compensation Committee. The portion of the Annual Bonus
payable in undeferred cash shall be paid to Executive at the same time as annual
bonuses are generally payable to other senior executives of the Company subject
to Executive’s continuous employment through the payment date, but in no event
later than March 15 of a calendar year for the Annual Bonus that relates to the
immediately preceding calendar year.
(c)
    Long-Term Incentive Plan and Investment Partnerships. In the event that the
Company or any other member of the Company Group establishes a long-term
incentive plan or an investment partnership pursuant to which senior executives
of the Company are eligible to participate in such long-term incentive plan or
new investments made by the Company or any other member of the Company Group,
Executive shall be eligible to participate in such long-term incentive plan
and/or investment partnership on such terms and subject to such conditions as
are generally applicable to other executives participating in such long-term
incentive plan and/or investment partnership. Nothing herein shall be construed
to require the Company or any other member of the Company Group to establish or
maintain any such long-term incentive plan or


 
 
 

7-

--------------------------------------------------------------------------------





investment partnership or for any such long-term incentive plan or investment
partnership to contain any specific terms or conditions.
Section 5.
    Executive Benefits.
(a)
    During the Term, Executive shall be entitled to participate in health,
insurance, retirement, and other benefits consistent with and no less generous
than those provided to senior executives of the Company. Executive shall also be
entitled to the same number of holidays, vacation days, and sick days, as well
as any other benefits, in each case as are generally allowed to senior
executives of the Company in accordance with the Company policy as in effect
from time to time. Executive shall be entitled to continue the same arrangement
with respect to a personal driver as is currently in place as of the date of
this Employment Agreement. Nothing contained herein shall be construed to limit
the Company’s ability to amend, suspend, or terminate any employee benefit plan
or policy at any time without providing Executive notice, and the right to do so
is expressly reserved.
(b)
    During the Term and for two (2) calendar years following the expiration of
the Term, executive shall be entitled to continue to use Ayco (or a comparable
provider) for financial counseling, with any fees paid by the Company and
treated as a taxable benefit. The Executive acknowledges that he is solely
responsible for any taxes on any associated income with respect to the services
provided under this section. This Section survives the expiration of the Term.
Section 6.
    Key-Man Insurance.
The Company shall insure the life of Executive in an amount equal to seven
million five hundred thousand dollars ($7.5 million) for the benefit of one or
more beneficiaries as designated by the Executive. During the Term, all premiums
payable thereon shall be the obligation of the Company, with such premiums
considered taxable income to the Executive and the resulting taxable income
taken into account as part of Executive’s total compensation. Executive agrees
to cooperate with the Company in procuring such insurance by submitting to
physical examinations, supplying all information required by the insurance
company, and executing all necessary documents, provided that no financial
obligation is imposed on Executive by any such documents, other than as set
forth herein with respect to taxable income. After the Term, the Company agrees
to maintain the life insurance policy, to the extent permitted by the law and
the underlying policy, provided that the Executive timely pays all premiums
directly to the insurer.
Section 7.
    Reimbursement of Business and Legal Expenses.
During the Term, the Company shall pay (or promptly reimburse Executive) for
documented, out-of-pocket expenses reasonably incurred by Executive in the
course of performing his duties and responsibilities hereunder, which are
consistent with the Company’s policies in effect from time to time with respect
to business expenses, subject to the Company’s


 
 
 

8-

--------------------------------------------------------------------------------





requirements with respect to reporting of such expenses. Promptly following the
submission of a reasonably detailed invoice (or invoices), Executive shall be
reimbursed, on a non-taxable basis, for the reasonable legal expenses incurred
by Executive in connection with preparation of this Agreement.
Section 8.
    Termination of Employment.
(a)
    General. The Term shall terminate earlier than as provided in Section 2(b)
hereof upon the earliest to occur of (i) Executive’s death, (ii) a termination
by reason of a Disability, (iii) a termination by the Company with or without
Cause, and (iv) a termination by Executive with or without Good Reason. Upon any
termination of Executive’s employment for any reason, except as may otherwise be
requested by the Company in writing and agreed upon in writing by Executive,
Executive shall resign from any and all directorships, committee memberships,
and any other positions Executive holds with the Company or any other member of
the Company Group. Notwithstanding anything herein to the contrary, the payment
(or commencement of a series of payments) hereunder of any nonqualified deferred
compensation (within the meaning of Section 409A) upon a termination of
employment shall be delayed until such time as Executive has also undergone a
“separation from service” as defined in Treas. Reg. 1.409A-1(h), at which time
such nonqualified deferred compensation (calculated as of the date of
Executive’s termination of employment hereunder) shall be paid (or commence to
be paid) to Executive on the schedule set forth in this Section 8 as if
Executive had undergone such termination of employment (under the same
circumstances) on the date of his ultimate “separation from service.”
(b)
    Termination Due to Death or Disability. Executive’s employment shall
terminate automatically upon his death. The Board may terminate Executive’s
employment immediately upon the occurrence of a Disability, such termination to
be effective upon Executive’s receipt of written notice of such termination.
Upon Executive’s death or in the event that Executive’s employment is terminated
due to his Disability, Executive or his estate or his beneficiaries, as the case
may be, shall be entitled to:
(i)
    The Accrued Obligations, paid in accordance with the Company’s payroll
practices and applicable law;
(ii)
    Any unpaid Annual Bonus in respect of any completed fiscal year that has
ended prior to the date of such termination, which amount shall be paid at such
time annual bonuses are paid to other senior executives of the Company, but in
no event later than the date that is 2½ months following the last day of the
fiscal year in which such termination occurred;
(iii)
    A pro rata Annual Bonus for the year of termination (the “Pro Rata Bonus”),
determined by multiplying the average Annual Bonus paid to Executive for the two
years immediately preceding such termination by a fraction, the numerator is the
number of days elapsed from the


 
 
 

9-

--------------------------------------------------------------------------------





commencement of such year through and including the date of such termination and
the denominator is three hundred sixty five (365) (or three hundred sixty six
(366) if such termination occurs during a leap year), with such amount to be
paid on the sixty-day anniversary of such termination;
(iv)
    All outstanding Company equity awards and unvested deferred compensation
shall become fully vested (and, as applicable, exercisable), and all
restrictions thereon shall lapse, effective as of the date of termination
(provided that any payment or settlement provisions set forth in such grant,
award, or other similar agreement that are required pursuant to Section 409A
shall remain effective), and shall be settled in according to the terms of the
governing grant agreement (collectively, the “Equity Benefits”); and
(v)
    A lump sum cash payment equal to twenty four (24) times the “applicable
percentage” of the monthly COBRA premium cost applicable to Executive if
Executive (or his dependents) were to elect COBRA coverage in connection with
such termination, with such amount to be paid on the sixty (60)day anniversary
of such termination (such payment referred to herein as the “COBRA Payment”).
For purposes hereof, the “applicable percentage” shall be the percentage of
Employee’s health care premium costs covered by the Company as of the date of
termination.
Following Executive’s death or a termination of Executive’s employment by reason
of a Disability, except as set forth in this Section 8(b), Executive shall have
no further rights to any compensation or any other benefits under this
Agreement.
(c)
    Termination by the Company with Cause.
(i)
    The Company may terminate Executive’s employment with Cause, by a vote of
the Board within ninety (90) days of the act or acts or failure or failures to
act that purport to give rise to Cause. Prior to any such vote, Executive shall
be given not less than thirty (30) days’ (the “Cause Notice Period”) written
notice by the Board (the “Cause Cure Notice”) of the Company’s intention to
terminate him with Cause, such Cause Notice to state in detail the particular
act or acts or failure or failures to act that constitute the grounds on which
the proposed termination with Cause is based. The Executive shall be entitled to
appear (with counsel) before the Board to present information regarding the
Cause event no less than five (5) business days prior to the Board’s vote on the
termination of Executive’s employment with Cause. Such termination shall be
effective at the expiration of the Cause Notice Period, unless Executive has
materially cured such act or acts or failure or failures to act that give rise
to Cause during such Cause Notice Period to the extent that such act or acts or
failure or failures to act giving rise to Cause are curable.
(ii)
    In the event that the Company terminates Executive’s employment with Cause,
he shall be entitled only to the Accrued Obligations. Following such termination
of Executive’s employment with Cause, except as set forth in this Section
8(c)(ii), Executive shall have no further rights to any compensation or any
other benefits under this Agreement.


 
 
 

10-

--------------------------------------------------------------------------------





(d)
    Termination by the Company without Cause. The Company may terminate
Executive’s employment at any time without Cause, effective upon Executive’s
receipt of written notice of such termination. In the event that Executive’s
employment is terminated by the Company without Cause (other than due to death
or Disability), Executive shall be entitled to:
(i)
    The Accrued Obligations, paid in accordance with the Company’s payroll
practices and applicable law;
(ii)
    Any unpaid Annual Bonus in respect of any completed fiscal year that has
ended prior to the date of such termination, which amount shall be paid at such
time annual bonuses are paid to other senior executives of the Company, but in
no event later than the date that is 2½ months following the last day of the
fiscal year in which such termination occurred;
(iii)
    The Pro Rata Bonus, which shall be paid on the sixty-day anniversary of such
termination;
(iv)
    A lump sum cash payment in an amount equal to two and one half (2-1/2) times
the sum of (x) Executive’s Base Salary (as in effect at the end of the calendar
immediately preceding the calendar year of such termination), and (y) the
average Annual Bonus paid to Executive for the two (2) years immediately
preceding such termination; provided, that such lump sum cash payment will be
not less than three million two hundred fifty thousand dollars ($3.25 million)
and not more than five million dollars ($5.0 million), with such amount to be
paid on the sixty (60) day anniversary of such termination;
(v)
    The Equity Benefits; and
(vi)
    the COBRA Payment, which shall be paid on the sixty-day anniversary of such
termination.
Following such termination of Executive’s employment by the Company without
Cause, except as set forth in this Section 8(d), Executive shall have no further
rights to any compensation or any other benefits under this Agreement. For the
avoidance of doubt, Executive’s sole and exclusive remedy upon a termination of
employment by the Company without Cause shall be receipt of the Severance
Benefits.
Notwithstanding the foregoing and as set forth in this paragraph, upon the
Executive’s material breach of, and failure to cure if applicable, any provision
of the Non-Interference Agreement, the payments and benefits described in
clauses (ii), (iii), (iv), (v), (vi), and (vii) above shall immediately
terminate, or to the extent they have already been received, become repayable by
the Executive (the “Repayment Obligations”).  The Company will provide the
Executive with written notice detailing the act(s) that constitute the grounds
for the material breach of the Non-


 
 
 

11-

--------------------------------------------------------------------------------





Interference Agreement (the “Non-Interference Notice”). The Executive shall
provide written notice to the Company (the “Cure Notice”) within fifteen (15)
days of receipt of the Non-Interference Notice (the “Cure Notice Period”) as to
whether he believes the material breach is capable of being cured.  If the
Executive does not challenge that the material breach has occurred or does not
provide a Cure Notice to the Company within the Cure Notice Period, the payments
and benefits described in clauses (ii), (iii), (iv), (v), (vi), and (vii) above
shall immediately cease and the Repayment Obligations shall become repayable
within thirty (30) days (a) after the expiration of the of the Cure Notice
Period; or (b) if a Cure Notice is provided within the Cure Notice Period, upon
the expiration of thirty (30) days after the end of the Cure Notice Period if
the Executive has failed to cure the material breach.  If the Executive
challenges that the material breach has occurred or the Company challenges that
the material breach has been cured, the parties shall be entitled to seek a
determination by a court consistent with the terms of Section 10(a) of the
Non-Interference Agreement on the issues of whether the Executive has committed
a material breach and, if so, whether such breach has been cured.  The parties
agree that the prevailing party shall be entitled to an award of legal fees,
costs and expenses reasonably incurred by the prevailing party in connection
with the court proceeding and any subsequent appeals. If the court determines,
in a final judgment, that the Executive committed a material breach and that
such material breach has not been cured, the payments and benefits described in
clauses (ii), (iii), (iv), (v), (vi), and (vii) above shall immediately cease
and the Repayment Obligations shall become repayable within thirty (30) days of
the court order in favor of the Company (to the extent such obligations are not
stayed pending any appeals), and the court shall retain jurisdiction to finally
resolve issues relating to the award of legal fees, costs and expenses
reasonably incurred by the Company as the prevailing party. If the court
determines, in a final judgment, that the Executive has not committed a material
breach, or that he did commit a material breach which has been cured, the
payments and benefits described in clauses (ii), (iii), (iv), (v), (vi), and
(vii) above shall continue to the extent not previously paid, together with any
arrearages due with interest to be determined by the court (to the extent such
obligations are not stayed pending any appeals), and the court shall retain
jurisdiction to finally resolve issues relating to the award of legal fees,
costs and expenses reasonably incurred by the Executive as the prevailing party.
(e)
    Termination by Executive with Good Reason. Executive may terminate his
employment with Good Reason by providing the Company thirty (30) days’ written
notice setting forth in reasonable specificity the event that constitutes Good
Reason, which written notice, to be effective, must be provided to the Company
within ninety (90) days of the occurrence of such event. During such thirty (30)
day notice period, the Company shall have a cure right (if curable), and if not
cured within such period, Executive’s termination will be effective upon the
expiration of such cure period, and Executive shall be entitled to the same
payments and benefits as provided in Section 8(d) hereof for a termination by
the Company without Cause, subject to the same conditions on payment and
benefits as described in Section 8(d) hereof. Following such termination of
Executive’s employment by Executive with Good Reason, except as set forth in
this Section 8(e), Executive shall have no further rights to any compensation or
any other benefits under this Agreement. For the avoidance of doubt, Executive’s
sole and exclusive remedy upon a termination of employment with Good Reason
shall be receipt of the Severance Benefits.


 
 
 

12-

--------------------------------------------------------------------------------





(f)
    Termination by Executive without Good Reason. If Executive intends to
terminate his employment without Good Reason, Executive shall provide the
Company with at least thirty (30) days written notice of such termination. Once
Executive provides the Company with notice, he will receive only his Base Salary
in accordance with the Company’s payroll practices, and will not be eligible to
receive any bonus. In the event of a termination of employment by Executive
under this Section 8(f) (and without regard to whether or not Executive provides
written notice in accordance with the preceding sentence), Executive shall be
entitled only to the Accrued Obligations following the termination date set
forth in his notice of termination. In the event of termination of Executive’s
employment under this Section 8(f), the Company may, in its sole and absolute
discretion, by written notice accelerate such date of termination without
changing the characterization of such termination as a termination by Executive
without Good Reason. Following such termination of Executive’s employment by
Executive without Good Reason pursuant to this Section 8(f), except as set forth
in this Section 8(f), Executive shall have no further rights to any compensation
or any other benefits under this Agreement.
(g)
    Release. Notwithstanding any provision herein to the contrary, the payment
of any amount or provision of any benefit pursuant to subsection (b), (d), or
(e) of this Section 8 (other than the Accrued Obligations) (collectively, the
“Severance Benefits”) shall be conditioned upon Executive’s (or Executive’s
executor, if applicable) execution, delivery to the Company, and non-revocation
of the Release of Claims (and the expiration of any revocation period contained
in such Release of Claims) within sixty (60) days following the date of
Executive’s termination of employment hereunder. If Executive (or Executive’s
executor, if applicable) fails to execute the Release of Claims in such a timely
manner so as to permit any revocation period to expire prior to the end of such
sixty (60) day period, or timely revokes his acceptance of such release
following its execution, Executive (or Executive’s estate, if applicable) shall
not be entitled to any of the Severance Benefits. Further, to the extent that
(i) such termination of employment occurs within sixty (60) days of the end of
any calendar year, and (ii) any of the Severance Benefits constitutes
“nonqualified deferred compensation” for purposes of Section 409A, any payment
of any amount or provision of any benefit otherwise scheduled to occur prior to
the sixtieth (60th) day following the date of Executive’s termination of
employment hereunder, but for the condition on executing the Release of Claims
as set forth herein, shall not be made prior to the first day of the second
calendar year, after which any remaining Severance Benefits shall thereafter be
provided to Executive according to the applicable schedule set forth herein. For
the avoidance of doubt, in the event of Executive’s death or Disability,
Executive’s obligations herein to execute and not revoke the Release of Claims
may be satisfied on his behalf by his estate or a person having legal power of
attorney over his affairs and the Company shall, promptly following notice of
such death or Disability and the Company’s receipt of contact information for
his estate or person have legal power of attorney over his affairs, deliver a
copy of the release to such estate or person.
Section 9.
    Non-Interference Agreement.
As a condition of, and prior to commencement of, Executive’s employment with the
Company under this Agreement, Executive shall have executed and delivered to the


 
 
 

13-

--------------------------------------------------------------------------------





Company the Non-Interference Agreement. The parties hereto acknowledge and agree
that this Agreement and the Non-Interference Agreement shall be considered
separate contracts, and the Non-Interference Agreement will survive the
termination of this Agreement for any reason.
Section 10.
    Taxes.
The Company may withhold from any payments made under this Agreement all
applicable taxes, including but not limited to income, employment, and social
insurance taxes, as shall be required by law. Executive acknowledges and
represents that the Company has not provided any tax advice to him in connection
with this Agreement and that he has been advised by the Company to seek tax
advice from his own tax advisors regarding this Agreement and payments that may
be made to him pursuant to this Agreement, including specifically, the
application of the provisions of Section 409A to such payments.
Section 11.
    Set Off; Mitigation.
The Company’s obligation to pay Executive the amounts provided and to make the
arrangements provided hereunder shall be subject to set-off, counterclaim, or
recoupment of amounts owed by Executive to the Company or its affiliates to the
extent permitted by applicable law; provided, however, that to the extent any
amount so subject to set-off, counterclaim, or recoupment is payable in
installments hereunder, such set-off, counterclaim, or recoupment shall not
modify the applicable payment date of any installment, and to the extent an
obligation cannot be satisfied by reduction of a single installment payment, any
portion not satisfied shall remain an outstanding obligation of Executive and
shall be applied to the next installment only at such time the installment is
otherwise payable pursuant to the specified payment schedule. Executive shall
not be required to mitigate the amount of any payment provided pursuant to this
Agreement by seeking other employment or otherwise, and the amount of any
payment provided for pursuant to this Agreement shall not be reduced by any
compensation earned as a result of Executive’s other employment or otherwise.
Section 12.
    Additional Tax Provisions.
(a)
    Section 409A Provisions. Notwithstanding any provision in this Agreement to
the contrary:
(i)
    Any payment otherwise required to be made hereunder to Executive at any date
as a result of the termination of Executive’s employment shall be delayed for
such period of time to the extent necessary to meet the requirements of
Section 409A(a)(2)(B)(i) of the Code (the “Delay Period”). On the first business
day following the expiration of the Delay Period, Executive shall be paid, in a
single cash lump sum, an amount equal to the aggregate amount of all payments
delayed pursuant to the preceding sentence, and any remaining payments not so
delayed shall continue to be paid pursuant to the payment schedule set forth
herein.


 
 
 

14-

--------------------------------------------------------------------------------





(ii)
    Each payment in a series of payments hereunder shall be deemed to be a
separate payment for purposes of Section 409A.
(iii)
    To the extent that any right to reimbursement of expenses or payment of any
benefit in-kind under this Agreement constitutes nonqualified deferred
compensation (within the meaning of Section 409A), (i) any such expense
reimbursement shall be made by the Company no later than the last day of the
taxable year following the taxable year in which such expense was incurred by
Executive, (ii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (iii) the amount of
expenses eligible for reimbursement or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year; provided, that the foregoing
clause shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect.
(iv)
    While the payments and benefits provided hereunder are intended to be
structured in a manner to avoid the implication of any penalty taxes under
Section 409A, in no event whatsoever shall the Company or any of its affiliates
(including, without limitation, the Company) be liable for any additional tax,
interest, or penalties that may be imposed on Executive as a result of Section
409A or any damages for failing to comply with Section 409A (other than for
withholding obligations or other obligations applicable to employers, if any,
under Section 409A).
(b)
    Modified Cutback. If any payment, benefit or distribution of any type to or
for the benefit of Executive, whether paid or payable, provided or to be
provided, or distributed or distributable pursuant to the terms of this
Agreement or otherwise (collectively, the “Parachute Payments”) would subject
Executive to the excise tax imposed under Section 4999 of the Code (the “Excise
Tax”), the Parachute Payments shall be reduced so that the maximum amount of the
Parachute Payments (after reduction) shall be one dollar ($1.00) less than the
amount which would cause the Parachute Payments to be subject to the Excise Tax;
provided that the Parachute Payments shall only be reduced to the extent the
after-tax value of amounts received by Executive after application of the above
reduction would exceed the after-tax value of the amounts received without
application of such reduction. For this purpose, the after-tax value of an
amount shall be determined taking into account all federal, state, and local
income, employment and excise taxes applicable to such amount. Unless Executive
shall have given prior written notice to the Company to effectuate a reduction
in the Parachute Payments if such a reduction is required, any such notice
consistent with the requirements of Section 409A to avoid the imputation of any
tax, penalty or interest thereunder, the Company shall reduce or eliminate the
Parachute Payments by first reducing or eliminating any cash severance benefits
(with the payments to be made furthest in the future being reduced first), then
by reducing or eliminating any accelerated vesting of stock options or similar
awards, then by reducing or eliminating any accelerated vesting of restricted
stock or similar awards, then by reducing or eliminating any other remaining
Parachute Payments; provided, that no such reduction or elimination shall apply
to any non-qualified


 
 
 

15-

--------------------------------------------------------------------------------





deferred compensation amounts (within the meaning of Section 409A) to the extent
such reduction or elimination would accelerate or defer the timing of such
payment in manner that does not comply with Section 409A.
(i)
    An initial determination as to whether (i) any of the Parachute Payments
received by Executive in connection with the occurrence of a change in the
ownership or control of the Company or in the ownership of a substantial portion
of the assets of the Company shall be subject to the Excise Tax, and (ii) the
amount of any reduction, if any, that may be required pursuant to Section 12(b)
above, shall be made by an independent accounting firm selected by the Company
and reasonably acceptable to Executive (the “Accounting Firm”) prior to the
consummation of such change in the ownership or effective control of the Company
or in the ownership of a substantial portion of the assets of the Company.
Executive shall be furnished with notice of all determinations made as to the
Excise Tax payable with respect to Executive’s Parachute Payments, together with
the related calculations of the Accounting Firm, promptly after such
determinations and calculations have been received by the Company.
(ii)
    For purposes of this Section 12(b) –
(A)
    no portion of the Parachute Payments, the receipt or enjoyment of which the
Participant shall have effectively waived in writing prior to the date of
payment of the Parachute Payments, shall be taken into account;
(B)
    no portion of the Parachute Payments shall be taken into account which in
the opinion of the Accounting Firm does not constitute a “parachute payment”
within the meaning of Section 280G(b)(2) of the Code;
(C)
    the Parachute Payments shall be reduced only to the extent necessary so that
the Parachute Payments (other than those referred to in the immediately
preceding clause (A) or (B)) in their entirety constitute reasonable
compensation for services actually rendered within the meaning of Section
280G(b)(4) of the Code or are otherwise not subject to disallowance as
deductions, in the opinion of the auditor or tax counsel referred to in such
clause (B); and
(D)
    the value of any non-cash benefit or any deferred payment or benefit
included in the Parachute Payments shall be determined by the Accounting Firm
based on Sections 280G and 4999 of the Code, or on substantial authority within
the meaning of Section 6662 of the Code.
Section 13.
    Successors and Assigns; No Third-Party Beneficiaries.
(a)
    The Company. This Agreement shall inure to the benefit of the Company and
its respective successors and assigns. Neither this Agreement nor any of the
rights, obligations, or interests


 
 
 

16-

--------------------------------------------------------------------------------





arising hereunder may be assigned by the Company to a Person (other than another
member of the Company Group, or its or their respective successors) without
Executive’s prior written consent (which shall not be unreasonably withheld,
delayed, or conditioned); provided, however, that in the event of a sale of all
or substantially all of the assets of the Company or any direct or indirect
division or subsidiary thereof to which Executive’s employment primarily
relates, the Company may provide that this Agreement will be assigned to, and
assumed by, the acquiror of such assets, it being agreed that in such
circumstances, Executive’s consent will not be required in connection therewith.
(b)
    Executive. Executive’s rights and obligations under this Agreement shall not
be transferable by Executive by assignment or otherwise, without the prior
written consent of the Company; provided, however, that if Executive shall die,
all amounts then payable to Executive hereunder shall be paid in accordance with
the terms of this Agreement to Executive’s devisee, legatee, or other designee,
or if there be no such designee, to Executive’s estate.
(c)
    No Third-Party Beneficiaries. Except as otherwise set forth in Section 8(b)
or Section 13(b) hereof, nothing expressed or referred to in this Agreement will
be construed to give any Person other than the Company, the other members of the
Company Group, and Executive any legal or equitable right, remedy, or claim
under or with respect to this Agreement or any provision of this Agreement.
Section 14.
    Non-Disparagement.
(a)
    Executive agrees that during the Term and at all times thereafter, Executive
will not make any disparaging or defamatory comments regarding any member of the
Company Group or its respective current or former directors, managers, officers,
or employees in any respect or make any comments concerning any aspect of my
relationship with any member of the Company Group or any conduct or events which
precipitated any termination of Executive’s employment from any member of the
Company Group. However, Executive’s obligations under this Section 15(a) shall
not apply to disclosures required by applicable law, regulation, or order of a
court or governmental agency.
(b)
    The Company agrees that during the Term and at all times thereafter, the
Company will instruct its directors, officers, and key employees not to make any
disparaging or defamatory remarks against Executive regarding any aspect of his
relationship with any member of the Company Group or any conduct or events which
precipitated any termination of his employment from any member of the Company
Group. However, the Company’s obligations under this Section 15(b) shall not
apply to disclosures required by applicable law, regulation, or order of a court
or governmental agency.


 
 
 

17-

--------------------------------------------------------------------------------





Section 15.
    Waiver and Amendments.
Any waiver, alteration, amendment, or modification of any of the terms of this
Agreement shall be valid only if made in writing and signed by each of the
parties hereto; provided, however, that any such waiver, alteration, amendment,
or modification must be consented to on the Company’s behalf by the Board. No
waiver by either of the parties hereto of their rights hereunder shall be deemed
to constitute a waiver with respect to any subsequent occurrences or
transactions hereunder unless such waiver specifically states that it is to be
construed as a continuing waiver.
Section 16.
    Severability.
If any covenants or such other provisions of this Agreement are found to be
invalid or unenforceable by a final determination of a court of competent
jurisdiction, (a) the remaining terms and provisions hereof shall be unimpaired,
and (b) the invalid or unenforceable term or provision hereof shall be deemed
replaced by a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision hereof.
Section 17.
    Governing Law and Jurisdiction.
EXCEPT WHERE PREEMPTED BY FEDERAL LAW, THE VALIDITY, INTERPRETATION,
CONSTRUCTION, AND PERFORMANCE OF THIS AGREEMENT IS GOVERNED BY AND IS TO BE
CONSTRUED UNDER THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED IN THAT STATE, WITHOUT REGARD TO CONFLICT OF LAWS RULES. ANY
DISPUTE OR CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR CLAIM OF BREACH
HEREOF SHALL BE BROUGHT EXCLUSIVELY IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, TO THE EXTENT FEDERAL JURISDICTION EXISTS, AND IN
ANY COURT SITTING IN THE SOUTHERN DISTRICT OF NEW YORK, BUT ONLY IN THE EVENT
FEDERAL JURISDICTION DOES NOT EXIST, AND ANY APPLICABLE APPELLATE COURTS. BY
EXECUTION OF THIS AGREEMENT, THE PARTIES HERETO, AND THEIR RESPECTIVE
AFFILIATES, CONSENT TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS, AND WAIVE ANY
RIGHT TO CHALLENGE JURISDICTION OR VENUE IN SUCH COURT WITH REGARD TO ANY SUIT,
ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY TO
THIS AGREEMENT ALSO HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY IN CONNECTION WITH
ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH THIS AGREEMENT.
Section 18.
    Notices.
(a)Place of Delivery. Every notice or other communication relating to this
Agreement shall be in writing, and shall be mailed to or delivered to the party
for whom or


 
 
 

18-

--------------------------------------------------------------------------------





which it is intended at such address as may from time to time be designated by
it in a notice mailed or delivered to the other party as herein provided;
provided, that unless and until some other address be so designated, all notices
and communications by Executive to the Company shall be mailed or delivered to
the Company at its principal executive office, and all notices and
communications by the Company to Executive may be given to Executive personally
or may be mailed to Executive at Executive’s last known address, as reflected in
the Company’s records.
(b)Date of Delivery. Any notice so addressed shall be deemed to be given or
received (i) if delivered by hand, on the date of such delivery, (ii) if mailed
by courier or by overnight mail, on the first business day following the date of
such mailing, and (iii) if mailed by registered or certified mail, on the third
business day after the date of such mailing.
Section 19.
    Section Headings.
The headings of the sections and subsections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part thereof or affect
the meaning or interpretation of this Agreement or of any term or provision
hereof.
Section 20.
    Entire Agreement.
This Agreement, together with any exhibits attached hereto, constitutes the
entire understanding and agreement of the parties hereto regarding the
employment of Executive. This Agreement supersedes all prior negotiations,
discussions, correspondence, communications, understandings, and agreements
between the parties relating to the subject matter of this Agreement, including,
without limitation, the Prior Agreement.
Section 21.
    Survival of Operative Sections.
Upon any termination of Executive’s employment, the provisions of Section 8
through Section 22 of this Agreement (together with any related definitions set
forth in Section 1 hereof) shall survive to the extent necessary to give effect
to the provisions thereof.
Section 22.
    Counterparts.
This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument. The execution of this Agreement may be by actual or
facsimile signature.    





 
 
 

19-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
COWEN GROUP, INC.
By: __/s/ Jeffrey M. Solomon______
Name: Jeffrey M. Solomon    
Title: President
By: ___/s/ John Holmes___________
Name: John Holmes
Title: Chief Operating Officer
EXECUTIVE
__/s/ Peter A. Cohen_______________
Peter A. Cohen






20



--------------------------------------------------------------------------------


EXHIBIT A






CONFIDENTIALITY, NON-INTERFERENCE, AND INVENTION ASSIGNMENT AGREEMENT
As a condition of my becoming employed by, or continuing employment with, Cowen
Group, Inc., a Delaware corporation (the “Company”), and in consideration of my
employment with the Company and my receipt of the compensation now and hereafter
paid to me by the Company, I agree to the following:
Section 1.
    Confidential Information.
(a)
    Company Group Information. I acknowledge that, during the course of my
employment, I will have access to information about the Company and its direct
and indirect subsidiaries and affiliates (collectively, the “Company Group”) and
that my employment with the Company shall bring me into close contact with
confidential and proprietary information of the Company Group. In recognition of
the foregoing, I agree, at all times during the term of my employment with the
Company and for the ten (10) year period following my termination of my
employment for any reason, to hold in confidence, and not to use, except for the
benefit of the Company Group, or to disclose to any person, firm, corporation,
or other entity without written authorization of the Company, any Confidential
Information that I obtain or create. I further agree not to make copies of such
Confidential Information except in the course of my duties for the Company or as
authorized by the Company. I understand that “Confidential Information” means
information that the Company Group has developed, acquired, created, compiled,
discovered, or owned or will develop, acquire, create, compile, discover, or
own, that has value in or to the business of the Company Group that is not
generally known and that the Company wishes to maintain as confidential. I
understand that Confidential Information includes, but is not limited to, any
and all non-public information that relates to the actual or anticipated
business and/or products, research, or development of the Company, or to the
Company’s technical data, trade secrets, or know-how including, but not limited
to, research, product plans, or other information regarding the Company’s
products or services and markets, customer lists, and customers (including, but
not limited to, customers of the Company on whom I called or with whom I may
become acquainted during the term of my employment), software, developments,
inventions, processes, formulas, technology, designs, drawings, engineering,
hardware configuration information, marketing, finances, and other business
information disclosed by the Company either directly or indirectly in writing,
orally, or by drawings or inspection of premises, parts, equipment, or other
Company property. Notwithstanding the foregoing, Confidential Information shall
not include (i) any of the foregoing items that have become publicly and
generally known through no unauthorized disclosure by me or others who were
under confidentiality obligations as to the item or items involved


 
 
 




--------------------------------------------------------------------------------





or (ii) any of the foregoing information items that I receive from third-parties
not under confidentiality obligations as to the item or items involved, (iii)
any of the foregoing items that I independently develop without use of
Confidential Information of the Company, (iv) any information that I am required
to disclose to, or by, any governmental or judicial authority or (v) any
disclosure made (i) in confidence to a federal, state, or local government
official, in a sealed court document, or to an attorney for the purpose of
reporting or investigating a suspected violation of law or pursuing a
retaliation claim based on reporting a suspected violation of law; provided,
however, that with respect to (i)-(iv), I will give the Company prompt written
notice thereof so that the Company Group may seek an appropriate protective
order and/or waive in writing compliance with the confidentiality provisions of
this Confidentiality, Non-Interference, and Invention Assignment Agreement (the
“Non-Interference Agreement”). For the avoidance of doubt, nothing herein shall
prevent me from implementing any investment strategy for my or my family's
personal investments (including estate planning vehicles, such as trusts and
family partnerships), whether such investments are made alone or together with
other Persons.
(b)
    Former Employer Information. I represent that my performance of all of the
terms of this Non-Interference Agreement as an employee of the Company has not
breached and will not breach any agreement to keep in confidence proprietary
information, knowledge, or data acquired by me in confidence or trust prior or
subsequent to the commencement of my employment with the Company, and I will not
disclose to any member of the Company Group, or induce any member of the Company
Group to use, any developments, or confidential or proprietary information or
material I may have obtained in connection with employment with any prior
employer in violation of a confidentiality agreement, nondisclosure agreement,
or similar agreement with such prior employer.
Section 2.
    Developments.
(a)
    Developments Retained and Licensed. I have attached hereto, as Schedule A, a
list describing with particularity all developments, original works of
authorship, developments, improvements, and trade secrets that I can demonstrate
were created or owned by me prior to the commencement of my employment
(collectively referred to as “Prior Developments”), which belong solely to me or
belong to me jointly with another, that relate in any way to any of the actual
or proposed businesses, products, or research and development of any member of
the Company Group, and that are not assigned to the Company hereunder, or if no
such list is attached, I represent that there are no such Prior Developments.
If, during any period during which I perform or performed services for the
Company Group both before or after the date hereof (the “Assignment Period”),
whether as an officer, employee, manager, director, independent contractor,
consultant, or agent, or in any other capacity, I incorporate (or have
incorporated) into a Company Group product or process a Prior Development owned
by me or in which I have an interest, I hereby grant the Company Group, and the
Company Group shall have,


 
 
 

A-2

--------------------------------------------------------------------------------





a non-exclusive, royalty-free, irrevocable, perpetual, transferable worldwide
license (with the right to sublicense) to make, have made, copy, modify, make
derivative works of, use, sell, and otherwise distribute such Prior Development
as part of or in connection with such product or process.
(b)
    Assignment of Developments. I agree that I will, without additional
compensation, promptly make full written disclosure to the Company, and will
hold in trust for the sole right and benefit of the Company all developments,
original works of authorship, inventions, concepts, know-how, improvements,
trade secrets, and similar proprietary rights, whether or not patentable or
registrable under copyright or similar laws, which I may solely or jointly
conceive or develop or reduce to practice, or have solely or jointly conceived
or developed or reduced to practice, or have caused or may cause to be conceived
or developed or reduced to practice, during the Assignment Period, whether or
not during regular working hours, provided they either (i) relate at the time of
conception, development or reduction to practice to the business of any member
of the Company Group, or the actual or anticipated research or development of
any member of the Company Group; (ii) result from or relate to any work
performed for any member of the Company Group; or (iii) are developed through
the use of equipment, supplies, or facilities of any member of the Company
Group, or any Confidential Information, or in consultation with personnel of any
member of the Company Group (collectively referred to as “Developments”). I
further acknowledge that all Developments made by me (solely or jointly with
others) within the scope of and during the Assignment Period are “works made for
hire” (to the greatest extent permitted by applicable law) for which I am, in
part, compensated by my salary, unless regulated otherwise by law, but that, in
the event any such Development is deemed not to be a work made for hire, I
hereby assign to the Company, or its designee, all my right, title, and interest
throughout the world in and to any such Development.
(c)
    Maintenance of Records. I agree to keep and maintain adequate and current
written records of all Developments made by me (solely or jointly with others)
during the Assignment Period. The records may be in the form of notes, sketches,
drawings, flow charts, electronic data or recordings, and any other format. The
records will be available to and remain the sole property of the Company Group
at all times. I agree not to remove such records from the Company’s place of
business except as expressly permitted by Company Group policy, which may, from
time to time, be revised at the sole election of the Company Group for the
purpose of furthering the business of the Company Group.
(d)
    Intellectual Property Rights. I agree to assist the Company, or its
designee, at the Company’s expense, in every way to secure the rights of the
Company Group in the Developments and any copyrights, patents, trademarks,
service marks, database rights, domain names, mask work rights, and other
intellectual property rights relating thereto in any and all countries,
including the disclosure to the Company of all pertinent information and data
with respect thereto, the execution of all applications, specifications, oaths,
assignments, recordations, and all other instruments that the Company shall deem
necessary in order to apply for, obtain,


 
 
 

A-3

--------------------------------------------------------------------------------





maintain, and transfer such rights and in order to assign and convey to the
Company Group the sole and exclusive right, title, and interest in and to such
Developments, and any intellectual property and other proprietary rights
relating thereto. I further agree that my obligation to execute or cause to be
executed, when it is in my power to do so, any such instrument or papers shall
continue after the termination of the Assignment Period until the expiration of
the last such intellectual property right to expire in any country of the world;
provided, however, the Company shall reimburse me for my reasonable expenses
incurred in connection with carrying out the foregoing obligation. If the
Company is unable because of my mental or physical incapacity or unavailability
for any other reason to secure my signature to apply for or to pursue any
application for any United States or foreign patents or copyright registrations
covering Developments or original works of authorship assigned to the Company as
above, then I hereby irrevocably designate and appoint the Company and its duly
authorized officers and agents as my agent and attorney in fact to act for and
in my behalf and stead to execute and file any such applications or records and
to do all other lawfully permitted acts to further the application for,
prosecution, issuance, maintenance, and transfer of letters patent or
registrations thereon with the same legal force and effect as if originally
executed by me. I hereby waive and irrevocably quitclaim to the Company any and
all claims, of any nature whatsoever, that I now or hereafter have for past,
present, or future infringement of any and all proprietary rights assigned to
the Company.
Section 3.
    Returning Company Group Documents.
I agree that, at the time of termination of my employment with the Company for
any reason, I will deliver to the Company (and will not keep in my possession,
recreate, or deliver to anyone else) any and all Confidential Information and
all other documents, materials, information, and property developed by me
pursuant to my employment or otherwise belonging to the Company. In the event I
find any such documents, materials, information or property in my possession
after my termination of employment, I will promptly make arrangements to return
same after finding it. I agree further that any property situated on the
Company’s premises and owned by the Company (or any other member of the Company
Group), including disks and other storage media, filing cabinets, and other work
areas, is subject to inspection by personnel of any member of the Company Group
at any time with or without notice. Notwithstanding the foregoing and for the
avoidance of doubt, I am entitled to maintain, and the Company acknowledges my
right in respect of, my rolodex, address book and other written or electronic
records of my contact, as well as my mobile phone and mobile phone number and
all other personal materials and information.
Section 4.
    Disclosure of Agreement.
As long as it remains in effect, I will disclose the existence of this
Non-Interference Agreement to any prospective employer, partner, co-venturer,
investor, or lender prior to entering into an employment, partnership, or other
business relationship with such person or entity.


 
 
 

A-4

--------------------------------------------------------------------------------





Section 5.
    Restrictions on Interfering.
(a)
    Non-Competition. During the period of my employment with the Company under
the Employment Agreement dated as of the date hereof (the “Employment Period”)
and the Post-Termination Non-Compete Period, I shall not, directly or
indirectly, individually or on behalf of any person, company, enterprise, or
entity, or as a sole proprietor, partner, stockholder, director, officer,
principal, agent, or executive, or in any other capacity or relationship, engage
in any Competitive Activities, anywhere in the United States or elsewhere in the
world or in any other jurisdiction in which the Company Group conducts business.
For the avoidance of doubt, nothing herein shall be construed to prohibit me
from (i) owning less than two percent (2%) of any publicly held corporation, or
(ii) accepting employment with any entity whose business is diversified but
which engages in Competitive Activities, so long as I do not, directly or
indirectly, render services or assistance to any division, business unit or
subsidiary of such entity that is in any way engaged in Competitive Activities.
(b)
    Non-Interference. During the Employment Period and the Post-Termination
Non-Interference Period, I shall not, directly or indirectly for my own account
or for the account of any other individual or entity, engage in Interfering
Activities. For the avoidance of doubt, nothing herein shall be construed to
prohibit me from encouraging, soliciting, or inducing any “immediate family
member” (as defined in Item 404 of Regulation S-K) to terminate his or her
employment with or services to the Company Group or from hiring such immediate
family member.
(c)
    Definitions. For purposes of this Non-Interference Agreement:
(i)
    “Approved Activities” shall mean (A) implementing any investment strategy or
real estate investment for myself, my family and friends (including estate
planning vehicles, such as trusts and family partnerships), whether such
investments are made alone or together with other Persons other than Business
Relations, as long as such investments are not Interfering Activities and do not
otherwise impact any division of the Company Group; and (B) retail wealth
management for non-Business Relations.
(ii)
    “Business Relation” shall mean any current or prospective client, customer,
licensee, or other business relation of the Company Group, or any such relation
that was a client, customer, licensee, supplier, or other business relation
within the six (6) month period prior to the expiration of the Employment
Period, in each case, to whom I provided services, or with whom I transacted
business, or whose identity became known to me in connection with my
relationship with or employment by the Company.


 
 
 

A-5

--------------------------------------------------------------------------------





(iii)
    “Competitive Activities” shall mean any business activities, other than
Approved Activities, in which Cowen and Company, LLC, Ramius LLC, or any member
or division of the Company Group that is managed by me, engages (or has
committed plans to engage) during the Employment Period, or, for purposes of any
period following my termination of employment for any reason, as of the date of
such termination; provided, however, that if Cowen and Company, LLC, Ramius,
LLC, or such member or division of the Company Group, as applicable, ceases to
engage in any business activity for a period of at least six (6) consecutive
months following the Employment Period, the term “Competitive Activity” shall no
longer include such business activity.
(iv)
    “Interfering Activities” shall mean (A) encouraging, soliciting, or
inducing, or in any manner attempting to encourage, solicit, or induce, any
Person employed by, or providing consulting services to, any member of the
Company Group to terminate such Person’s employment with or services to (or in
the case of a consultant, materially reducing such services) the Company Group;
(B) hiring any individual, other than my administrative assistant Cathie
Melchionna, who was employed by the Company Group within the six (6) month
period prior to the date of such hiring; or (C) encouraging, soliciting, or
inducing, or in any manner attempting to encourage, solicit, or induce, any
Business Relation to cease doing business with or reduce the amount of business
conducted with the Company Group, or in any way interfering with the
relationship between any such Business Relation and the Company Group.
Notwithstanding the foregoing, clauses (A) and (B) above shall not be violated
solely as a result of a general solicitation via newspaper, on-line professional
networking site or job board, or similar means, that in each case, is not
designed or calculated to be directed toward any specific Person or Persons
employed by, providing consulting services to or who was employed by the Company
Group within the prior twelve month period.
(v)
    “Person” shall mean any individual, corporation, partnership (general or
limited), limited liability company, joint venture, association, joint‑stock
company, trust (charitable or non-charitable), unincorporated organization, or
other form of business entity.
(vi)
    “Post-Termination Non-Compete Period” shall mean the period commencing on
the date of the termination of the Employment Period for any reason and ending
one (1) year after such date of termination.
(vii)
    “Post-Termination Non-Interference Period” shall mean the period commencing
on the date of the termination of the Employment Period for any reason and
ending one (1) year after such date of termination.
Section 6.
    Reasonableness of Restrictions.


 
 
 

A-6

--------------------------------------------------------------------------------





I acknowledge and recognize the highly competitive nature of the Company’s
business, that access to Confidential Information renders me special and unique
within the Company’s industry, and that I will have the opportunity to develop
substantial relationships with existing and prospective clients, accounts,
customers, consultants, contractors, investors, and strategic partners of the
Company Group during the course of and as a result of my employment with the
Company. In light of the foregoing, I recognize and acknowledge that the
restrictions and limitations set forth in this Non-Interference Agreement are
reasonable and valid in geographical and temporal scope and in all other
respects and are essential to protect the value of the business and assets of
the Company Group. I acknowledge further that the restrictions and limitations
set forth in this Non-Interference Agreement will not materially interfere with
my ability to earn a living following the termination of my employment with the
Company and that my ability to earn a livelihood without violating such
restrictions is a material condition to my employment with the Company.
Section 7.
    Independence; Severability; Blue Pencil.
Each of the rights enumerated in this Non-Interference Agreement shall be
independent of the others and shall be in addition to and not in lieu of any
other rights and remedies available to the Company Group at law or in equity. If
any of the provisions of this Non-Interference Agreement or any part of any of
them is hereafter construed or adjudicated to be invalid or unenforceable, the
same shall not affect the remainder of this Non-Interference Agreement, which
shall be given full effect without regard to the invalid portions. If any of the
covenants contained herein are held to be invalid or unenforceable because of
the duration of such provisions or the area or scope covered thereby, I agree
that the court making such determination shall have the power to reduce the
duration, scope, and/or area of such provision to the maximum and/or broadest
duration, scope, and/or area permissible by law, and in its reduced form said
provision shall then be enforceable.
Section 8.
    Injunctive Relief.
I expressly acknowledge that any breach or threatened breach of any of the terms
and/or conditions set forth in this Non-Interference Agreement may result in
substantial, continuing, and irreparable injury to the members of the Company
Group. Therefore, I hereby agree that, in addition to any other remedy that may
be available to the Company, any member of the Company Group shall be entitled
to seek injunctive relief, specific performance, or other equitable relief by a
court of appropriate jurisdiction in the event of any breach or threatened
breach of the terms of this Non-Interference Agreement without the necessity of
proving irreparable harm or injury as a result of such breach or threatened
breach. Notwithstanding any other provision to the contrary, I acknowledge and
agree that the Post-Termination Non-Compete Period, or Post-Termination
Non-Interference Period, as applicable, shall be tolled during any period of
violation of any of the covenants in Section 5 hereof and during any other
period required for litigation during which the Company or any other member of
the Company Group


 
 
 

A-7

--------------------------------------------------------------------------------





seeks to enforce such covenants against me if it is ultimately determined that I
was in breach of such covenants.
Section 9.
    Cooperation.
I agree that, following any termination of my employment, I will continue to
provide reasonable cooperation (after taking into account my other personal and
professional commitments) to the Company and/or any other member of the Company
Group and its or their respective counsel in connection with any investigation,
administrative proceeding, or litigation relating to any matter that occurred
during my employment in which I was involved or of which I have knowledge. As a
condition of such cooperation, the Company shall reimburse me for reasonable
out-of-pocket expenses incurred at the request of the Company with respect to my
compliance with this paragraph. I also agree that, in the event that I am
subpoenaed by any person or entity (including, but not limited to, any
government agency) to give testimony or provide documents (in a deposition,
court proceeding, or otherwise) that in any way relates to my employment by the
Company and/or any other member of the Company Group, I will give prompt notice
of such request to the Company and will make no disclosure until the Company
and/or the other member of the Company Group has had a reasonable opportunity to
contest the right of the requesting person or entity to such disclosure.
Section 10.
    General Provisions.
(a)
    Governing Law and Jurisdiction. EXCEPT WHERE PREEMPTED BY FEDERAL LAW, THE
VALIDITY, INTERPRETATION, CONSTRUCTION, AND PERFORMANCE OF THIS NON-INTERFERENCE
AGREEMENT IS GOVERNED BY AND IS TO BE CONSTRUED UNDER THE LAWS OF THE STATE OF
NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN THAT STATE,
WITHOUT REGARD TO CONFLICT OF LAWS RULES. ANY DISPUTE OR CLAIM ARISING OUT OF OR
RELATING TO THIS NON-INTERFERENCE AGREEMENT OR CLAIM OF BREACH HEREOF SHALL BE
BROUGHT EXCLUSIVELY IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK, TO THE EXTENT FEDERAL JURISDICTION EXISTS, AND IN ANY
COURT SITTING IN THE SOUTHERN DISTRICT OF NEW YORK BUT ONLY IN THE EVENT FEDERAL
JURISDICTION DOES NOT EXIST, AND ANY APPLICABLE APPELLATE COURTS. BY EXECUTION
OF THIS NON-INTERFERENCE AGREEMENT, THE PARTIES HERETO, AND THEIR RESPECTIVE
AFFILIATES, CONSENT TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS, AND WAIVE ANY
RIGHT TO CHALLENGE JURISDICTION OR VENUE IN SUCH COURT WITH REGARD TO ANY SUIT,
ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH THIS NON-INTERFERENCE
AGREEMENT. EACH PARTY TO THIS NON-INTERFERENCE AGREEMENT ALSO HEREBY WAIVES ANY
RIGHT TO TRIAL BY JURY IN CONNECTION WITH ANY SUIT, ACTION, OR PROCEEDING UNDER
OR IN CONNECTION WITH THIS NON-INTERFERENCE AGREEMENT.


 
 
 

A-8

--------------------------------------------------------------------------------





(b)
    Entire Agreement. This Non-Interference Agreement sets forth the entire
agreement and understanding between the Company and me relating to the subject
matter herein and merges all prior discussions between us. No modification or
amendment to this Non-Interference Agreement, nor any waiver of any rights under
this Non-Interference Agreement, will be effective unless in writing signed by
the party to be charged. Any subsequent change or changes in my duties,
obligations, rights, or compensation will not affect the validity or scope of
this Non-Interference Agreement.
(c)
    No Right of Continued Employment. I acknowledge and agree that nothing
contained in this Non-Interference Agreement shall be construed as granting me
any right to continued employment by the Company.
(d)
    Successors and Assigns. This Non-Interference Agreement will be binding upon
my heirs, executors, administrators, and other legal representatives and will be
for the benefit of the Company, its successors, and its assigns. I expressly
acknowledge and agree that this Non-Interference Agreement may be assigned by
the Company without my consent to any other member of the Company Group as well
as any purchaser of all or substantially all of the assets or stock of the
Company, whether by purchase, merger, or other similar corporate transaction,
provided that the license granted pursuant to Section 2(a) may be assigned to
any third party by the Company without my consent.
(e)
    Survival. The provisions of this Non-Interference Agreement shall survive
the termination of my employment with the Company and/or the assignment of this
Non-Interference Agreement by the Company to any successor in interest or other
assignee.
*    *    *


 
 
 

A-9

--------------------------------------------------------------------------------








I, Peter A. Cohen, have executed this Confidentiality, Non-Interference, and
Invention Assignment Agreement on the respective date set forth below:
Date: _August 26, 2016____
/s/ Peter A. Cohen    
(Signature)

Peter A. Cohen    
(Type/Print Name)




 
 
 

Signature Page to Confidentiality, Non-Interference, and Invention Assignment
Agreement

--------------------------------------------------------------------------------


Schedule A


SCHEDULE A
LIST OF PRIOR DEVELOPMENTS
AND ORIGINAL WORKS OF AUTHORSHIP
EXCLUDED FROM SECTION 2
Title
Date
Identifying Number or
Brief Description
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

___X__    No Developments or improvements
_____    Additional Sheets Attached
Signature of Employee: __/s/ Peter A. Cohen_______
Print Name of Employee:_Peter A. Cohen_________
Date:_August 26, 2016___


 


 
 
 




--------------------------------------------------------------------------------


EXHIBIT B




RELEASE OF CLAIMS
As used in this Release of Claims (this “Release”), the term “claims” will
include all claims, covenants, warranties, promises, undertakings, actions,
suits, causes of action, obligations, debts, accounts, attorneys’ fees,
judgments, losses, and liabilities, of whatsoever kind or nature, in law, in
equity, or otherwise.
For and in consideration of the Severance Benefits (as defined in my Employment
Agreement, dated August 26, 2016, with Cowen Group, Inc. (my “Employment
Agreement”)), and other good and valuable consideration, I, Peter A. Cohen, for
and on behalf of myself and my heirs, administrators, executors, and assigns,
effective as of the date on which this release becomes effective pursuant to its
terms, do fully and forever release, remise, and discharge the Company, and each
of its direct and indirect subsidiaries and affiliates, together with their
respective officers, directors, partners, shareholders, employees, and agents
(collectively, the “Group”), from any and all claims whatsoever up to the date
hereof that I had, may have had, or now have against the Group, whether known or
unknown, for or by reason of any matter, cause, or thing whatsoever, including
any claim arising out of or attributable to my employment or the termination of
my employment with the Company, whether for tort, breach of express or implied
employment contract, intentional infliction of emotional distress, wrongful
termination, unjust dismissal, defamation, libel, or slander, or under any
federal, state, or local law dealing with discrimination based on age, race,
sex, national origin, handicap, religion, disability, or sexual orientation.
This release of claims includes, but is not limited to, all such claims arising
under the Age Discrimination in Employment Act, as amended by the Older Workers’
Benefit Protection Act (“ADEA”), Title VII of the Civil Rights Act, the
Americans with Disabilities Act, as amended by the Americans with Disabilities
Act Amendments Act, the Civil Rights Act of 1991, the Family Medical Leave Act,
and the Equal Pay Act, each as may be amended from time to time, and all other
federal, state, and local laws, the common law, and any other purported
restriction on an employer’s right to terminate the employment of employees. The
release contained herein is intended to be a general release of any and all
claims up to the date hereof to the fullest extent permissible by law.
By executing this Release, I specifically release all claims relating to my
employment and its termination under ADEA, a United States federal statute that,
among other things, prohibits discrimination on the basis of age in employment
and employee benefit plans.
Notwithstanding any provision of this Release to the contrary, by executing this
Release, I am not releasing (i) any claims relating to my rights under Section 2
and Section 8 of my Employment Agreement, including the Accrued Obligations (as
defined in my Employment Agreement), (ii) any claims that cannot be waived by
law or any claims based on occurrences after the date hereof, including
whistleblower claims under the Corporate and Criminal Fraud Accountability Act
of 2002 (Sarbanes-Oxley), the Securities and Exchange Commission Whistleblower
Program, and the Commodities Futures Trading Commission Whistleblower Program,
(iii) my right of indemnification as provided by, and in accordance with the
terms of, the Company’s by-laws or a Company insurance policy providing such
coverage, as any of such may be amended from time to time; or (iv) under COBRA.


 
 
 




--------------------------------------------------------------------------------





I expressly acknowledge and agree that I –
▪Am able to read the language, and understand the meaning and effect, of this
Release;
§
    Have no physical or mental impairment of any kind that has interfered with
my ability to read and understand the meaning of this Release or its terms, and
that I am not acting under the influence of any medication, drug, or chemical of
any type in entering into this Release;
§
    Am specifically agreeing to the terms of the release contained in this
Release because the Company has agreed to pay me the Severance Benefits in
consideration for my agreement to accept it in full settlement of all possible
claims I might have or ever have had, and because of my execution of this
Release;
§
    Acknowledge that, but for my execution of this Release, I would not be
entitled to the Severance Benefits;
§
    Understand that, by entering into this Release, I do not waive rights or
claims that may arise after the date I execute this Release;
§
    Had or could have had [twenty-one (21)][forty-five (45)] days from the date
of my termination of employment (the “Release Expiration Date”) in which to
review and consider this Release, and that if I execute this Release prior to
the Release Expiration Date, I have voluntarily and knowingly waived the
remainder of the review period;
§
    Have not relied upon any representation or statement not set forth in this
Release or my Employment Agreement made by the Company or any of its
representatives;
§
    Was advised to consult with my attorney regarding the terms and effect of
this Release; and
§
    Have signed this Release knowingly and voluntarily.
I represent and warrant that I have not previously filed, and to the maximum
extent permitted by law agree that I will not file, a complaint, charge, or
lawsuit against any member of the Group regarding any of the claims released
herein. If, notwithstanding this representation and warranty, I have filed or
file such a complaint, charge, or lawsuit, I agree that


 
 
 

B-2

--------------------------------------------------------------------------------





I shall cause such complaint, charge, or lawsuit to be dismissed with prejudice
and shall pay any and all costs required in obtaining dismissal of such
complaint, charge, or lawsuit, including without limitation the attorneys’ fees
of any member of the Group against whom I have filed such a complaint, charge,
or lawsuit. This paragraph shall not apply, however, to a claim of age
discrimination under ADEA or to any non-waivable right to file a charge with the
United States Equal Employment Opportunity Commission (the “EEOC”); provided,
however, that if the EEOC were to pursue any claims relating to my employment
with Company, I agree that I shall not be entitled to recover any monetary
damages or any other remedies or benefits as a result and that this Release and
Section 2 and Section 8 of my Employment Agreement will control as the exclusive
remedy and full settlement of all such claims by me.
I hereby agree to waive any and all claims to re-employment with the Company or
any other member of the Company Group and affirmatively agree not to seek
further employment with the Company or any other member of the Company Group.
Notwithstanding anything contained herein to the contrary, this Release will not
become effective or enforceable prior to the expiration of the period of seven
(7) calendar days following the date of its execution by me (the “Revocation
Period”), during which time I may revoke my acceptance of this Release by
notifying the Company and the Board of Directors of the Company, in writing,
delivered to the Company at its principal executive office, marked for the
attention of its Chief Executive Officer. To be effective, such revocation must
be received by the Company no later than 11:59 p.m. on the seventh (7th)
calendar day following the execution of this Release. Provided that the Release
is executed and I do not revoke it during the Revocation Period, the eighth
(8th) day following the date on which this Release is executed shall be its
effective date. I acknowledge and agree that if I revoke this Release during the
Revocation Period, this Release will be null and void and of no effect, and
neither the Company nor any other member of the Company Group will have any
obligations to pay me the Severance Benefits.
The provisions of this Release shall be binding upon my heirs, executors,
administrators, legal personal representatives, and assigns. If any provision of
this Release shall be held by any court of competent jurisdiction to be illegal,
void, or unenforceable, such provision shall be of no force or effect. The
illegality or unenforceability of such provision, however, shall have no effect
upon and shall not impair the enforceability of any other provision of this
Release.
EXCEPT WHERE PREEMPTED BY FEDERAL LAW, THE VALIDITY, INTERPRETATION,
CONSTRUCTION, AND PERFORMANCE OF THIS RELEASE IS GOVERNED BY AND IS TO BE
CONSTRUED UNDER THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED IN THAT STATE, WITHOUT REGARD TO CONFLICT OF LAWS RULES. ANY
DISPUTE OR CLAIM ARISING OUT OF OR RELATING TO THIS RELEASE OR CLAIM OF BREACH
HEREOF SHALL BE BROUGHT EXCLUSIVELY IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, TO THE EXTENT FEDERAL JURISDICTION EXISTS, AND IN
ANY COURT SITTING IN THE SOUTHERN DISTRICT


 
 
 

B-3

--------------------------------------------------------------------------------





OF NEW YORK, BUT ONLY IN THE EVENT FEDERAL JURISDICTION DOES NOT EXIST, AND ANY
APPLICABLE APPELLATE COURTS. BY EXECUTION OF THIS RELEASE, THE PARTIES HERETO,
AND THEIR RESPECTIVE AFFILIATES, CONSENT TO THE EXCLUSIVE JURISDICTION OF SUCH
COURTS, AND WAIVE ANY RIGHT TO CHALLENGE JURISDICTION OR VENUE IN SUCH COURT
WITH REGARD TO ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH THIS
RELEASE. EACH PARTY TO THIS RELEASE ALSO HEREBY WAIVES ANY RIGHT TO TRIAL BY
JURY IN CONNECTION WITH ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN CONNECTION
WITH THIS RELEASE.
Capitalized terms used, but not defined herein, shall have the meanings ascribed
to such terms in my Employment Agreement.
____________________________
Peter A. Cohen
Date:



EXHIBIT C
AS OF THE EFFECTIVE DATE, THE EXECUTIVE SERVES AS A MEMBER OF THE BOARD OF
DIRECTORS OF THE FOLLOWING NON-COMPETING BUSINESSES AND CHARITABLE ORGANIZATIONS


Non-Competing Businesses
The LeFrak Trust Company      Limited number of families     Board Member
(private company)
Linkem S.p.A.             Telecommunications     Board Member (private company)
Safe Auto Insurance     Auto Insurance         Board Member (private company)
Scientific Games Corporation Internet Gaming         Board Member (public
company)
Tempus Applied Solutions      Aviation Solutions     Board Member (public
company)
Holdings, Inc.


Charitable Organizations
Children’s Hearing Institute     Charitable Organization     Board Member
Mount Sinai Hospital         Healthcare Member of the Board of Trustees














 
 
 

B-4